People ex rel. Rankin v Brann (2021 NY Slip Op 06317)





People ex rel. Rankin v Brann


2021 NY Slip Op 06317


Decided on November 15, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
VALERIE BRATHWAITE NELSON
WILLIAM G. FORD
DEBORAH A. DOWLING, JJ.


2021-08003

[*1]The People of the State of New York, ex rel. Douglas G. Rankin, on behalf of Jadis Saint Victor, petitioner,
vCynthia Brann, etc., respondent.


Law Office of Douglas G. Rankin, P.C., Brooklyn, NY (Douglas G. Rankin pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (John K. Arias and Jodi L. Mandel of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Jadis Saint Victor upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 71969/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., BRATHWAITE NELSON, FORD and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court